Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 6, 9, and 14 have been amended, and new claims 17 and 18 have been added. Claims 1-18 are currently pending.
Applicant’s arguments, filed 05/13/2022, and in light of Applicant’s amendment to claims 1 and 18 have been fully considered but are moot in view of the new rejection (see infra). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2013/0314574 A1, hereinafter “Ishii”), in view of Hirota; Isao (US 2018/0191973 A1, hereinafter “Hirota”), and further in view of Rafferty et al. (US 20110074995 A1, hereinafter “Rafferty”).

Regarding claim 1, Ishii teaches an imaging device (Fig. 1A) comprising: 
a first photoelectric converter (Fig. 1B: 102) that generates a first signal by photoelectric conversion (Fig. 1B, [0096]: a photoelectric conversion unit 102 for converting incident light into electric signals); 
a first transistor (Fig. 1B: amplifier transistor 109) having a gate configured to be electrically coupled to the first photoelectric converter (Fig. 1B: as illustrated by a gate of the amplifier transistor 109 coupled to the photoelectric conversion unit 102); 
a second photoelectric converter (Fig. 1B: 102) that generates a second signal by photoelectric conversion (Fig. 1B, [0096]: a photoelectric conversion unit 102 for converting incident light into electric signals); 
a capacitor (Fig. 1B: storage capacitance 103) having a first terminal and a second terminal, the first terminal being configured to be electrically coupled to second photoelectric converter (as illustrated by Fig. 1B, [0105]: One end of the storage capacitance 103 is connected to the photoelectric conversion unit 102), a first potential being applied to the second terminal ([0105]: The other end of the storage capacitance 103 is connected to a constant voltage source); 
and a switch element (Fig. 1B: connection transistor 104) provided between the gate of the first transistor and the first terminal of the capacitor ([0105]: One end of the storage capacitance 103 is connected to the photoelectric conversion unit 102 and the connection transistor 104.).
Ishii does not teach wherein an area of the first photoelectric converter is greater than an area of the second photoelectric converter.
However, Hirota discloses wherein an area of the first photoelectric converter is greater than an area of the second photoelectric converter (Fig. 2, [0062]: When the first photoelectric converter 61 and the second photoelectric converter 64 are compared, the area of the light receiving surface is larger and the sensitivity is higher in the first photoelectric converter 61 and the area of the light receiving surface is smaller and the sensitivity is lower in the second photoelectric converter 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an area of the first photoelectric converter is greater than an area of the second photoelectric converter as taught by Hirota into Ishii photoelectric conversion unit. The suggestion/ motivation for doing so would be to achieve both an increase in sensitivity and an increase in dynamic range (Hirota: [0004]).
Furthermore, Ishii and Hirota combination does not teach a number of saturation charges of a second pixel cell including the second photoelectric converter is greater than a number of saturation charges of a first pixel cell including the first photoelectric converter.
However, Rafferty discloses a number of saturation charges of a second pixel cell including the second photoelectric converter is greater than a number of saturation charges of a first pixel cell including the first photoelectric converter ([0072]: different photocharge storage capacitances of the different imaging pixel types may result in the different imaging pixel types having different light sensitivities and/or light saturation levels, which may facilitate imaging both bright and dark areas within a scene using the imager.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an area of the first photoelectric converter is greater than an area of the second photoelectric converter as taught by Rafferty into Ishii and Hirota combination. The suggestion/ motivation for doing so would be to facilitate imaging both bright and dark areas within a scene using the imager (Rafferty: [0072]).

Regarding claim 2, the Ishii, Hirota and Rafferty combination teaches the imaging device according to claim 1, in addition Ishii discloses wherein the first transistor constitutes a source follower circuit (Fig. 1B: a source follower circuit including an amplifier transistor 109).

Regarding claim 3, the Ishii, Hirota and Rafferty combination teaches the imaging device according to claim 1, in addition Ishii discloses wherein the first transistor amplifies the first signal and the second signal ([0100]: The amplifier transistor 109 amplifies the electric signals in the detection capacitance 108, holds electric signals in the storage capacitance 103 from the corresponding pixel 101, and outputs to a corresponding column signal line.).
Regarding claim 4, the Ishii, Hirota and Rafferty combination teaches the imaging device according to claim 1, in addition Ishii discloses further comprising a second transistor that selectively outputs an amplified signal by the first transistor ([0101]: selection transistor 110 switches between ON and OFF by a row selection signal).

Regarding claim 5, the Ishii, Hirota and Rafferty combination teaches the imaging device according to claim 1, in addition Ishii discloses further comprising a feedback circuit that negatively feeds back a potential of the gate of the first transistor ([0137]-[0138]: output terminal of an amplifier circuit 115 (claimed “feedback circuit”) is connected to a reset signal line 114. A negative feedback circuit is formed which includes the amplifier transistor 109, the selection transistor 110, the column signal line 113, the amplifier circuit 115, the reset signal line 114, and the reset transistor 107.).

Regarding claim 6, the Ishii, Hirota and Rafferty combination teaches the imaging device according to claim 1, in addition Hirota discloses wherein a sensitivity of the first imaging cell is greater than a sensitivity of thea second imaging cell (Fig. 2, [0062]: When the first photoelectric converter 61 and the second photoelectric converter 64 are compared, the area of the light receiving surface is larger and the sensitivity is higher in the first photoelectric converter 61 and the area of the light receiving surface is smaller and the sensitivity is lower in the second photoelectric converter 64). The suggestion/ motivation for doing so would be to achieve both an increase in sensitivity and an increase in dynamic range (Hirota: [0004]).

Regarding claim 7, the Ishii, Hirota and Rafferty combination teaches the imaging device according to claim 1, in addition Ishii discloses wherein the first photoelectric converter includes a first pixel electrode and a first photoelectric conversion region on the first electrode, and the second photoelectric converter includes a second pixel electrode and a second photoelectric conversion region on the second electrode (Fig. 1C: each pixel 101 includes a photoelectric conversion unit 102 and an upper electrode 901).

Regarding claim 8, the Ishii, Hirota and Rafferty combination teaches the imaging device according to claim 1, in addition Ishii discloses wherein the first terminal of the capacitor is directly coupled to second photoelectric converter (as illustrated by Fig. 1B, [0105]: One end of the storage capacitance 103 is connected to the photoelectric conversion unit 102).

Regarding claim 9, Ishii teaches an imaging device (Fig. 1A) comprising: 
a first photoelectric converter that generates a first signal by photoelectric conversion (Fig. 1B, [0096]: a photoelectric conversion unit 102 for converting incident light into electric signals); a first node that receives the first signal (as illustrated in the Fig. 1B); 
a first transistor having a gate electrically coupled to the first node (Fig. 1B: as illustrated by a gate of the amplifier transistor 109 coupled to the photoelectric conversion unit 102); 
a second photoelectric converter that generates a second signal by photoelectric conversion (Fig. 1B, [0096]: a photoelectric conversion unit 102 for converting incident light into electric signals); 
a second node that receives the second signal (as illustrated in the Fig. 1B); 
a capacitor having a first terminal and a second terminal (Fig. 1B: storage capacitance 103), the first terminal being electrically coupled to the second node (as illustrated in the Fig. 1B, [0105]: One end of the storage capacitance 103 is connected to the photoelectric conversion unit 102), a first potential being applied to the second terminal ([0105]: The other end of the storage capacitance 103 is connected to a constant voltage source); 
and a switch element provided between the first node and the second node (as illustrated in the Fig. 1B, [0105]: One end of the storage capacitance 103 is connected to the photoelectric conversion unit 102 and the connection transistor 104).
Ishii does not teach wherein an area of the first photoelectric converter is greater than an area of the second photoelectric converter.
However, Hirota discloses wherein an area of the first photoelectric converter is greater than an area of the second photoelectric converter (Fig. 2, [0062]: When the first photoelectric converter 61 and the second photoelectric converter 64 are compared, the area of the light receiving surface is larger and the sensitivity is higher in the first photoelectric converter 61 and the area of the light receiving surface is smaller and the sensitivity is lower in the second photoelectric converter 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an area of the first photoelectric converter is greater than an area of the second photoelectric converter as taught by Hirota into Ishii photoelectric conversion unit. The suggestion/ motivation for doing so would be to achieve both an increase in sensitivity and an increase in dynamic range (Hirota: [0004]).
Furthermore, Ishii and Hirota combination does not teach a number of saturation charges of a second pixel cell including the second photoelectric converter is greater than a number of saturation charges of a first pixel cell including the first photoelectric converter.
However, Rafferty discloses a number of saturation charges of a second pixel cell including the second photoelectric converter is greater than a number of saturation charges of a first pixel cell including the first photoelectric converter ([0072]: different photocharge storage capacitances of the different imaging pixel types may result in the different imaging pixel types having different light sensitivities and/or light saturation levels, which may facilitate imaging both bright and dark areas within a scene using the imager.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an area of the first photoelectric converter is greater than an area of the second photoelectric converter as taught by Rafferty into Ishii and Hirota combination. The suggestion/ motivation for doing so would be to facilitate imaging both bright and dark areas within a scene using the imager (Rafferty: [0072]).

Regarding claim 17, the Ishii, Hirota and Rafferty combination teaches the imaging device according to Claim 1, in addition the combination discloses wherein the first terminal of the capacitor is coupled to second photoelectric converter (Hirota, [0064]-[0065]: providing the second photoelectric converter 64, having the smaller area of the light receiving surface, with a charge accumulating part 67 formed of a capacitor.  The suggestion/ motivation for doing so would be to store a charge that exceeds the saturation charge amount of the second photoelectric converter 64 and spills from the second photoelectric converter 64 is formed) not through a switching element (while Ishii disclose as illustrated in the Fig. 1B, [0105]: end of the storage capacitance 103 is connected directly to the photoelectric conversion unit 102).
 
Regarding claims 10-16 and 18, claims 10-16 and 18 have been analyzed with regard to respective claims 2-8 and 17 and are rejected for the same reasons of obviousness as used above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697